Citation Nr: 0731576	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  06-03 834	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151 for cause of death as a 
result of medical treatment provided by the Department of 
Veterans Affairs. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  The veteran died in October 2004.  The 
appellant is the veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in July 2005, of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In May 2006, the appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

As for the claim of service connection for the cause of the 
veteran's death, the appellant asserts that the cortisone 
injection the veteran received because of the pain in his 
service-connected left shoulder caused an increase in his 
blood sugar level and the increase in blood sugar was a 
material factor in contributing to his death one day after 
the injection.  

As for the claim under 38 U.S.C.A. § 1151, the appellant 
asserts that VA was negligent in administering the cortisone 
injection to the veteran, who was diabetic and on insulin, 
and the negligence resulted in the veteran's death.



According to the death certificate, the veteran died on 
October [redacted], 2004, at Candler Hospital.  The immediate cause of 
death was circulatory collapse and cardiac arrhythmia.  The 
other significant conditions that were listed as contributing 
to his death included diabetes mellitus. 

The record shows that on September [redacted], 2004, the veteran was 
administered a cortisone injection for treatment of left 
shoulder pain.   

As the record does not contain sufficient medical evidence to 
decide the claims, under the duty to assist, further 
evidentiary development is needed.  38 U.S.C.A. § 5103A(d). 

Accordingly, the appeal is REMANDED for the following 
actions:

1. After obtaining an authorization from 
the appellant, obtain the terminal 
hospitalization records, including the 
emergency room report and any laboratory 
reports, from the Candler Hospital, 
Savannah, Georgia. 

2. Obtain the consent form for the 
injection that was administered on 
September [redacted], 2004, at the Savannah, VA 
Clinic.  38 C.F.R. § 17.32(d)(1)(v). 

3. After obtaining the terminal 
hospitalization records, arrange to have 
the veteran's file reviewed by a VA 
endocrinologist at the Columbia VA 
Medical Center to express an opinion on 
the following: 

A). On the cause of death, is it at 
least as likely as not that on 
September [redacted], 2004, the injection of 
4/4/40 mg. of Depo-[Medrol sterile 
aqueous suspension?] in the service-
connected left shoulder contributed 
to the veteran's death caused by 
circulatory collapse due to cardiac 
arrhythmia?

The term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  If 
the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state.

Please comment of the clinical 
significance that the veteran was a 
diabetic on insulin and two weeks 
before the veteran's death glucose 
was running between 130-140 in the 
morning and 160-170 before dinner.  
The veteran was taking insulin NPH 
100 U/ML with 70 U/ML in the morning 
and 40 U/ML at night.  He was also 
taking human insulin, 2 to3 U/ML on 
a sliding scale, if glucose rose to 
200-250, but he had not taken any 
recently.  

Also, comment on the impact that a 
single dose of cortisone has on the 
veteran's death caused by 
circulatory collapse due to cardiac 
arrhythmias. 

In formulating the opinion, please 
consider the following: 

Under 38 C.F.R. § 3.312, the death 
of a veteran will be considered as 
having been due to a service-
connected disability when the 
evidence establishes that such 
disability was either the principal 
or a contributory cause of death.  
The service-connected disability 
will be considered as the 
contributory cause of death if it 
contributed substantially or 
materially to cause death; that it 
combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but 
rather it must be shown that there 
was a causal connection. 

Generally, a minor service-connected 
disability, particularly those of a 
static nature or not materially 
affecting a vital organ, would not 
be held to have contributed to death 
primarily due to unrelated 
disability.  

There are primary causes of death 
which by their very nature are so 
overwhelming that eventual death can 
be anticipated irrespective of 
coexisting conditions, but, even in 
such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of 
such severity as to have a material 
influence in accelerating death. In 
this situation, however, it would 
not generally be reasonable to hold 
that a service-connected condition 
accelerated death unless such 
condition affected a vital organ and 
was of itself of a progressive or 
debilitating nature.  

B). On the claim of VA negligence, 
is it at least as likely as not that 
the cortisone injection to treat 
pain in the service-connected left 
shoulder on September [redacted], 2004, was 
the result of carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar 
instance of fault on VA's part, 
knowing that the veteran was 
diabetic? 

If there was fault on VA's part in 
administering the cortisone 
injection, did the cortisone 
injection directly cause the 
veteran's death as distinguished 
from a remote contributing cause?

The term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  If 
the requested opinion cannot be 
provided without resort to 
speculation, the examiner should so 
state.

The standard for "negligence" is 
failure to exercise the degree of 
care that would be expected of a 
reasonable health care provider. 






4. After the above development is 
completed, adjudicate the claims.  If any 
of the benefits sought remain denied, 
then furnish the appellant a supplemental 
statement of the case and return the case 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

